Citation Nr: 1827389	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  13-24 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1969 to January 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that, in his August 2013 VA Form 9 substantive appeal, the Veteran appealed the claims listed on the title page along with service connection for tinnitus and requested a Board hearing.  He was scheduled to appear at a Board hearing in October 2015.  However, he did not appear for such hearing.  

Thereafter, in November 2015, the Board remanded the claims for additional development.  In a January 2017 rating decision, the RO granted service connection for tinnitus.  As this claim has been granted in full, it is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Board also notes that the November 2015 remand requested an opinion in regard to the Veteran's psychiatric disorder claim.  However, the Veteran is unable to attend an additional VA examination for health reasons.  Subsequently, the Board requested expert medical opinions from the Veteran's Health Administration (VHA) in regard to the Veteran's hearing loss and psychiatric disorder loss claims.  The hearing loss opinion was received in October 2017 and the psychiatric opinion was received in February 2018.  The Veteran and his representative were provided with copies of the opinions and afforded the opportunity to submit additional evidence and argument.


FINDINGS OF FACT

1.  The Veteran has PTSD as a result of in-service stressors during combat service.

2.  The Veteran's hearing loss is not related to service.
CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  The criteria for service connection for hearing loss have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I. General Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b), 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


II. Psychiatric Disorder/PTSD

Specific Legal Criteria

Service connection for PTSD specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  
Analysis

The Veteran contends that he has PTSD as a result of his combat service in Vietnam.  In an August 2012 statement, he reported that he killed several enemy soldiers after they overran defenses located around his base.  He further stated that many soldiers in his squadron were killed in the attack and that he now experiences severe nightmares.  The Veteran's ex-wife also submitted a statement in August 2012.  She reported that she met the Veteran shortly after his discharge.  She also reported that the Veteran told her he had killed people during service and that she witnessed him experiencing nightmares, night sweats, depression, and anger problems.

The Veteran's DD Form 214 and service personnel records show that his military occupational specialty (MOS) corresponds to service in the infantry and that he served in Vietnam from August 1970 to January 1971.  Additionally, he participated in an unnamed campaign in Vietnam.  As the Veteran's stressor is consistent with the circumstances, conditions, and hardships of his combat service, and as there is no clear and convincing evidence to the contrary, the Board finds that the in-service stressor element of the claim is established under 38 C.F.R. § 3.304(f)(2).  

The medical evidence of record includes a September 2010 evaluation of the Veteran performed by a private psychologist.  The psychologist stated that she evaluated the Veteran using the PTSD Diagnostic Scale and Detailed Assessment of PTSD in August and September 2010.  The Veteran reported that he was involved in heavy combat while serving in Vietnam.  The psychologist reported that the diagnostic testing was not reliable due to inconstancies.  However, based on her interview with the Veteran, the psychologist found that he was in life and death situations regularly during his Vietnam service and diagnosed him with PTSD.

Thereafter, the Veteran was afforded a VA examination in regard to this claim in March 2011.  During the examination, the Veteran reported serving in combat in Vietnam.  However, the examiner did not find that the Veteran's combat experience meets the DSM-IV criterion A for a PTSD diagnosis.  The examiner instead diagnosed the Veteran with depressive disorder, dementia, and alcohol dependence.  She further found that these conditions are less likely than not related to the Veteran's service.  The examiner stated that these conditions are instead related to post-service psychosocial stressors including divorce, erratic work history, and substance abuse.

As noted above, the Board obtained a VHA expert medical opinion from a psychiatrist in regard to this claim in February 2018.  The psychiatrist reported that the March 2011 VA examiner was incorrect in finding that the Veteran's combat stressors did not meet criterion A of the DSM-IV.  He also noted that there is evidence of symptoms that could be linked to PTSD in regard to criteria B, C, and D of the DSM-IV.  However, the psychiatrist reported that he could not determine whether or not a PTSD diagnosis is appropriate based on the available evidence.  The psychiatrist further reported that he agreed with the March 2011 VA examiner's finding that the Veteran's depression and substance abuse disorders are not linked to his military experiences.

Upon review of the medical and lay evidence, the Board finds that it is sufficient to warrant a grant of service connection for PTSD.  While the March 2011 VA examiner concluded that the Veteran did not have PTSD because he did not satisfy criterion A of the DSM-IV, the February 2018 psychiatrist found that the Veteran's combat stressors satisfy this criterion.  In addition, while he could not determine if a PTSD diagnosis is appropriate based on the evidence of record, the psychiatrist also reported that there was evidence of symptoms of PTSD applicable to criteria B, C, and D of the DSM-IV.  In addition, a private psychologist diagnosed the Veteran with PTSD due to his combat service in Vietnam.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that he has been diagnosed with PTSD as a result of his in-service combat stressors.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.  

Therefore, in light of the evidence of established in-service stressors and the medical evidence indicating a current diagnosis of PTSD linked to the Veteran's in-service stressors, the Board concludes that service connection for PTSD is warranted.

III. Hearing Loss

Specific Legal Criteria

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Analysis

The Veteran contends that he has hearing loss due to his military service.  In this regard, his ex-wife submitted a statement in August 2012 in which she reported observing the Veteran experience symptoms of hearing loss.  Thereafter, in the August 2013 VA Form 9, the Veteran reported his hearing loss is caused by in-service exposure to rockets, mortars, gunfire, and explosions without hearing protection.

The Veteran's service treatment records (STRs) contain audiometric testing taken at his induction into service in March 1969.  His January 1971 separation examination does not contain audiometric test results.  A whisper hearing test conducted at such time reflected 15 out of 15 for both the Veteran's right and left ears.

The Veteran was examined by VA in regard to this claim in February 2011.  The examiner reported the following pure tone thresholds, in decibels:

February 2011

HERTZ

1000
2000
3000
4000
AVG.
RIGHT
5
25
25
25
20
LEFT
25
45
45
45
40

The average pure tone threshold was 20 in the right ear and 40 in the left ear.  Speech discrimination revealed scores of 100 percent in the right ear and 96 percent in the left ear.  The examiner did not find that the Veteran had right ear hearing loss for VA purposes.  The examiner diagnosed left ear hearing loss, but she found that an opinion could not be offered without resorting to speculation as to whether such loss was related to the Veteran's service.  The February 2011 VA examiner was asked for an addendum opinion in April 2011.  However, she again stated that she could not offer an opinion as to a relationship between the Veteran's left ear hearing loss and his military service.

A VHA expert medical opinion was obtained in regard to this claim in October 2017 from an otolaryngologist.  The physician found that the Veteran's hearing loss did not have its onset during service and is not otherwise related to his military service.  He explained that the Veteran experienced a small amount of progression in his level of hearing loss between 1969 and February 2011.  He also noted that there is no threshold dip in either ear at the 3,000 or 4,000 Hertz levels.  The physician instead found that the Veteran's hearing loss is consistent with aging.

The Board finds that the Veteran's hearing loss is not caused by or otherwise related to his military service.  In this regard, the hearing testing of record does not show that the Veteran has a right ear hearing disability for VA purposes.  38 C.F.R. § 3.385.  In addition, the October 2017 otolaryngologist's opinion is clear and unequivocal and is based on the relevant information, including the Veteran's STRs and post-service medical records.  Moreover, the examiner's explanation is logical and follows from the facts and information given.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Thus, the otolaryngologist's conclusion that the Veteran's hearing loss is less likely than not caused by, or incurred in, service is highly persuasive and probative evidence. 

While the Veteran believes that his hearing loss is related to service, this is a complex medical question outside the competence of a non-medical expert to determine whether such a cause-and-effect relationship exists in this particular case.  This nexus question involves complex medical matters requiring expert consideration of the nature of the Veteran's in-service symptoms, his post-service symptomatology, and the medical significance of these factors in the context of his current hearing loss.  These medical questions cannot be considered within the competence of a non-expert lay witness. 

Thus, the Veteran, as a lay person, has not established the competence needed to rebut the expert medical opinion.  See Fountain v. Shinseki, 27 Vet. App. 258, 274-75; Monzingo, 26 Vet. App. at 106.  As such, his opinion is not adequate to rebut the otolaryngologist's opinion, nor is it otherwise sufficiently probative to be considered competence evidence tending to increase the likelihood of a positive nexus between his hearing loss and service.  See Fountain, 27 Vet. App. at 274-75.

Accordingly, the preponderance of the evidence is against the claim.  Therefore, the benefit-of-the-doubt doctrine is not applicable and service connection for hearing loss is not warranted.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is granted

Service connection for hearing loss denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


